per curiam:
Nos corresponde determinar si el Tribunal de Circuito de Apelaciones tenía jurisdicción sobre una apelación que se presentó en la Sala de Investigaciones del tribunal apelado, en lugar de la Secretaría del Tribunal de Primera Instancia o la Secretaría de dicho foro apelativo. Resolvemos que el Tribunal de Circuito de Apelaciones te-nía jurisdicción para acoger el recurso, ya que la Sala de Investigaciones había sido autorizada administrativa-mente a funcionar como la Secretaría del Tribunal de Pri-mera Instancia, para el día en que se presentó el recurso.
I
Building Fast Cleaning Services, Inc. (en adelante Cle aning Services) demandó a la Asociación Condominio Bo-rinquen Towers (en adelante la Asociación) por incumpli-miento de contrato. El Tribunal de Primera Instancia, Sala de San Juan, dictó sentencia en rebeldía contra la Asociación. Dicho tribunal concluyó que la Asociación in-cumplió su contrato y le impuso el pago de cinco mil dóla-res ($5,000) en daños, más las costas del pleito. La senten-cia fue notificada y archivada en autos el 2 de diciembre de 1997, por lo cual el término jurisdiccional para presentar la apelación vencía el 2 de enero de 1998.(1)
Inconforme, la Asociación presentó un recurso de apela-ción el viernes 2 de enero de 1998 en la Sala de Investiga-ciones del Tribunal de Primera Instancia (en adelante Sala de Investigaciones). Posteriormente, el lunes 5 de enero de *8771998, presentó las copias del recurso en la Secretaría del Tribunal de Circuito de Apelaciones.
Dicho foro concluyó que nuestro ordenamiento procesal no permite la presentación del recurso en la Sala de Inves-tigaciones del tribunal apelado y desestimó la apelación por falta de jurisdicción.(2) Afirmó que las disposiciones re-glamentarias de ese tribunal “son muy precisas y no dan la opción de presentarlas en otro lugar que no sea la Secreta-ría del tribunal apelado o la Secretaría del Tribunal de Circuito de Apelaciones. En fin, es menester presentarlas dentro del término de 30 días y en cualesquiera de los dos lugares antes indicados”. Apéndice, pág. 71.
Inconforme, la Asociación presentó una moción de re-consideración ante el tribunal apelativo, con la que acom-pañó una copia de una notificación pública de la Oficina de Administración de los Tribunales, que en lo pertinente dis-ponía:
El Juez Presidente del Tribunal Supremo, Hon. José A. An-dréu García, autorizó libre-con cargo al balance de licencia de vacaciones-ios días 26 de diciembre de 1997 y el 2 y 5 de enero de 1998 a todos los empleados de la Rama Judicial.
La concesión de estos días no interrumpe los términos que hayan comenzado a decursar para la presentación de acciones o recursos apelativos, por lo que hemos tomado providencia para aceptar la presentación de los documentos correspondientes.
En las Regiones Judiciales de San Juan, Ponce y Bayamón se presentarán los documentos en las Salas de Investigaciones.
El Tribunal de Circuito de Apelaciones y el Tribunal Supremo mantendrán abiertas sus respectivas Secretarías. (Enfasis en el original suprimido y énfasis suplido.)
No obstante, el Tribunal de Circuito de Apelaciones de-negó la moción de reconsideración. Oportunamente, la Aso-ciación recurrió ante nos mediante un recurso de certiorari. Examinado éste, le concedimos quince (15) días *878a Cleaning Services para que mostrara causa por la que no debíamos expedir el auto y revocar la sentencia recurrida. Habiendo comparecido dicha parte, resolvemos según lo intimado.
h-í i — I
La Regia 53.1(c) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, dispone que el recurso de apelación deberá presentarse “dentro del término jurisdiccional de treinta (30) días contados desde el archivo en autos de una copia de la notificación de la sentencia dictada por el tribunal apelado”. Por otro lado, la Regla 53.1(b) de Procedimiento Civil dispone que el recurso “se formalizará presentando el escrito de apelación en la secretaría de la sede del Tribunal de Primera Instancia que dictó la sentencia apelada, o en la secretaría del Tribunal de Circuito de Apelaciones”. (Énfasis suplido.) 32 L.P.R.A. Ap. III. De igual manera, la Regla. 14(A) del Reglamento del Tribunal de Circuito de Apelaciones provee que “[l]a apelación se formalizará presentando el original del escrito de apelación y cuatro (4) copias en la Secretaría del Tribunal de Circuito de Apelaciones, o presentando el original en la Secretaría del Tribunal de Primera Instancia que dictó la sentencia apelada ...”. (Énfasis suplido.) 4 L.P.R.A. Ap. XXII-A.(3)
La orden del Juez Presidente del Tribunal Supremo del Estado Libre Asociado de Puerto Rico dispuso, en lo perti-nente, que para el 2 de enero de 1998, cualquier presenta-ción de una acción o recurso apelativo ante el Tribunal de Primera Instancia en la Región Judicial de San Juan podía *879ser presentada en la Sala de Investigaciones de dicha región. La autoridad del Juez Presidente para emitir esa orden es incuestionable. Veamos.
La Constitución del Estado Libre Asociado de Puerto Rico provee que “[e]l Juez Presidente dirigirá la administración de los tribunales y nombrará un director administrador, quien desempeñará su cargo a discreción de dicho magistrado”. Art. V, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 398. El interés perseguido por este mandato constitucional es garantizar la eficiencia en el funcionamiento de nuestro poder judicial y “velar por el adecuado funcionamiento de todo el sistema, en todo momento.” 3 Diario de Sesiones de la Convención Constituyente 1667 (1961); Vives Vázquez v. E.L.A., 142 D.P.R. 117 (1996).
A tenor de tal mandato constitucional, el Juez Presi-dente es responsable del funcionamiento eficiente de las varias sedes y salas de nuestro Tribunal General de Justi-cia, y de la pronta resolución de los pleitos. Art. 2.004 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22(f)).
Nuestros tribunales constituyen “un sistema judicial unificado en lo concerniente a jurisdicción, funcionamiento y administración”. Art. V, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 392. Véanse: Art. 2.001 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22c); Vives Vázquez v. E.L.A., supra. Por lo tanto, los tribunales de Puerto Rico componen un sólo sistema que debe operar como un todo armonioso.
La unificación de nuestro sistema de tribunales exige que su administración sea organizada, eficiente, coordinada y flexible. La administración debe aspirar a que el sistema de tribunales satisfaga las necesidades del público que solicita sus servicios. R. Pound, Organization of Courts, Connecticut, Greenwood Press, Publishers, 1979, *880págs. 275-276; J.B. Weinstein, The Role of the Chief Judge in a Modern System of Justice, publicado en R.R. Wheeler y H.R. Whitcomb, Judicial Administration, Nueva Jersey, Prentice Hall, Inc., 1977, pág. 148. Ante tal necesidad, los poderes constitucionales de naturaleza administrativa del Juez Presidente del Tribunal Supremo, de ordinario, deben ser interpretados ampliamente, J. Trías Monge, El sistema judicial de Puerto Rico, San Juan, Ed. Universitaria, 1978, pág. 221. El ejercicio de dichos poderes debe “facilit[ar] la administración justa, rápida y económica de las causas que se presentan ante nuestros tribunales de justicia”. Vives Vázquez v. E.L.A., supra, pág. 135.
En virtud del derecho expuesto, resulta claro que, en función de sus poderes administrativos, el Juez Presidente del Tribunal Supremo tiene la autoridad de ordenar que una unidad del Tribunal de Primera Instancia se convierta provisionalmente en la Secretaría de dicho foro. Ese tipo de medida, la cual persigue lograr un uso eficiente de las facilidades físicas y de personal del Poder Judicial, está en armonía con la discreción administrativa otorgada al Juez Presidente del Tribunal Supremo para llevar a cabo su mandato constitucional.
Por consiguiente, a tenor con la orden emitida por el Juez Presidente del Tribunal Supremo, Hon. José Andréu García, para el 2 de enero de 1998 la Sala de Investigacio-nes del Tribunal de Primera Instancia se convirtió en la Secretaría provisional de dicho foro. Cualquier acción o re-curso apelativo allí presentado tuvo el mismo efecto que si se hubiese presentado en la Secretaría del Tribunal de Pri-mera Instancia.
h — ( 1 — 1 1 — I
En el caso de autos la sentencia del Tribunal de Primera Instancia fue notificada y archivada en autos el 2 de di*881ciembre de 1997. El último día del término jurisdiccional para presentar el recurso era el 2 de enero de 1998. Regla 53.1(c) de Procedimiento Civil, supra; Regla 13(A) del Re-glamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A; Regla 68.1 de Procedimiento Civil, supra. El apelante presentó su apelación el 2 de enero de 1998 en la Sala de Investigaciones del Centro Judicial de San Juan. Esta sala era la Secretaría provisional del tribunal apelado, a tenor de la orden del Juez Presidente Se-ñor Andréu García. Por lo tanto, tal presentación tuvo el mismo efecto que si se hubiese presentado en la Secretaría del tribunal apelado. Regla 53.1(b) de Procedimiento Civil, supra; Regla 14(A) del Reglamento del Tribunal de Cir-cuito de Apelaciones, supra.
Por las razones expuestas, resolvemos que el apelante presentó su recurso en el lugar y dentro del término juris-diccional referido, por lo que el Tribunal de Circuito de Apelaciones adquirió jurisdicción sobre la apelación presentada. Por ende, se revoca la sentencia del Tribunal de Circuito de Apelaciones y se devuelve el caso al foro apela-tivo para que resuelva en los méritos la apelación presen-tada por la Asociación.

Se dictará la sentencia correspondiente.

Los Jueces Asociados Señores Rebollo López y Fuster Berlingeri no intervinieron.

 El término jurisdiccional de treinta (30) días para instar el recurso apelativo vencía inicialmente el 1ro de enero de 1998. Por ser ése un día feriado, el último día para presentar el recurso fue entonces el 2 de enero de 1998. Regla 68.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III.


 Panel integrado por los Honorables Jueces Señora Ramos Buonomo, Señor González Román y Señor Córdova Arone.


 Las reglas proveen que, independientemente de en cuál Secretaría sea pre-sentado el recurso, se deberá notificar con copia a la Secretaría del otro tribunal dentro de las cuarenta y ocho (48) horas siguientes a la presentación. 32 L.P.R.A. Ap. Ill, R. 53.1(b); Regla 14(b) y (c) del Reglamento del Tribunal de Circuito de Apelacio-nes, 4 L.P.R.A. Ap. XXII-Á. La Asociación Condominio Borinquen Towers (en ade-lante la Asociación) cumplió con este requisito al presentar las copias de su escrito, ante la Secretaría del tribunal apelativo, el lunes 5 de enero de 1998. Regla 68.1 de Procedimiento Civil, supra.